Citation Nr: 1720119	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  07-33 954	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 9, 2010.

2.  Entitlement to an extraschedular rating for diabetes mellitus, type II (DM II), prior to November 9, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to September 1968, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

In November 2010, the Veteran testified before the undersigned sitting at the RO. In January 2011, February 2014, and January 2016 the Board remanded the case to the agency of original jurisdiction.


FINDINGS OF FACT

1. The Veteran's DM II precluded him from securing and maintaining substantially gainful employment prior to November 9, 2010.

2. Prior to November 9, 2010, the schedular rating criteria adequately contemplate the Veteran's disability picture on both individual and collective impact bases.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU on an extraschedular basis are met prior to November 9, 2010. 38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.16 (2016).

2.  The criteria for an extraschedular rating for DM II prior to November 9, 2010 are not met. 38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.321(b) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. TDIU on an extraschedular basis prior to November 9, 2010

The Board grants entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) for the period from March 17, 2005 to November 8, 2010.

All Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). The Veteran is already in receipt of a TDIU effective November 9, 2010, the date he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

In January 2016, the Board referred the issue of entitlement to a TDIU prior to November 9, 2010 to the Director of Compensation Service (Director) for extraschedular consideration. The resulting "Advisory Opinion-Extra-Schedular Consideration under 38 C.F.R. § 4.16(b) and 3.321(b)(1)" (hereinafter Opinion) was negative; however, the Board is not bound by that finding. Wages v. McDonald, 27 Vet. App. 233 (2015).

The Veteran is in receipt of a schedular rating of 40 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913 for DM II, effective March 17, 2005. In its January 2016 decision, the Board granted this benefit based on a finding that the Veteran's DM II required regulation of activities (in addition to insulin and restricted diet) prior to February 4, 2010. Diagnostic Code 7913 defines "regulation of activities" as "avoidance of strenuous occupational and recreational activities." Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007). An August 2006 VA treatment note shows that the Veteran's blood sugars dropped with exertion and recommended he "limit his activities to probably 5 or 10 minutes exertional or walking briskly and then he is going to need to rest." The Board found: "This medical evidence indicates that the Veteran requires avoidance of strenuous occupational and recreational activities."

The Social Security Administration (SSA) records, treatment records, and lay testimony all consistently demonstrate that the Veteran's 35 years working at a steel mill required him to perform strenuous occupational activities. SSA records show he was required to carry, lift, crouch, kneel, bend, stand, and/or walk at least six hours per day. The Veteran performed this skilled labor his entire adult life. While he has a high school education and one year of higher education, he has no training or experience in another occupation. In a May 2005 SSA decision, an Administrative Law Judge (ALJ) found that the Veteran is "unable to perform his past relevant work" and is unable "to perform more than sedentary work. . . . [He] has a semi skilled to skilled work background and has acquired no skills transferable to sedentary work." 

SSA decisions are not controlling, but are pertinent to determining a veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). In this case, the findings of the ALJ are consistent with the record and the lay and medical evidence of the functional limitations resulting from the Veteran's DM II, as well as his level of education, special training, and previous work experience. 

The Board thus finds that the Veteran's DM II precluded him from securing and maintaining substantially gainful employment from March 17, 2005 to November 8, 2010 and grants entitlement to a TDIU on an extraschedular basis.

II. Extraschedular rating for DM II prior to November 9, 2010

The Board finds that an extraschedular rating is not warranted for DM II or for the collective impact of the Veteran's service-connected disabilities prior to November 9, 2010.

Veteran's Arguments Regarding Advisory Opinion

The Veteran's representative stated in a May 2017 Post-Remand Brief: "The Acting Director did not address the competent medical evidence raised by the AOJ's May 2016 Memorandum, nor did he address the Board's remand order." VA has a duty to address all arguments put forth by a claimant. Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The relevant January 2016 Remand order reads: "Refer to the Under Secretary or the Director the issues of entitlement to an extraschedular rating for DM II prior to November 9, 2010 and entitlement to a TDIU prior to November 9, 2010." In a May 2016 Memorandum, the Veterans Service Center Manager referred the issue of "entitlement to an extraschedular rating for the service-connected diabetes mellitus type II (DM II) prior to November 9, 2010" to the Director.

In response, the Acting Director issued the Opinion. Its Subject includes "Extra-Schedular Consideration under . . . 3.321(b)(1)" and the second paragraph begins: "The Board of Veterans Appeals remanded the case to this Service for extra-schedular consideration for type II diabetes mellitus . . . prior to November 9, 2010." The Opinion goes on to make a negative finding under both the § 3.321(b) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) standards: "nor is there any evidence that the rating schedule has been shown to be impractical, or that there is a collective impact" (emphasis added). 

The Board finds that the Remand order was accomplished through both the Memorandum and the Opinion, which referred and addressed both issues. The June 2016 supplemental statement of the case readjudicated both issues, complying with the only other remand directive. The AOJ substantially complied with the remand and no further action is necessary in this regard. As the Director has made an initial determination, the Board may now adjudicate the issue. Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

As to the assertion that the Director did not address competent medical evidence raised by the Memorandum, it is unclear to what evidence the Brief refers. The Memorandum's text is comprised almost entirely of language from the January 2016 Board Remand and there are no direct references to medical evidence. Regardless, any failure of the Director to consider competent medical evidence is harmless, because "the Board has the authority to review the Director's entire decision de novo" and is not bound by the Director's finding. Id. at 458.

Analysis

In determining whether the Veteran is entitled to an extraschedular rating for his service-connected DM II, the first question is whether the schedular rating criteria adequately contemplate his disability picture. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.

The Veteran is in receipt of a schedular rating of 40 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913 for DM II, effective March 17, 2005. The schedular criteria for that rating are diabetes requiring insulin, restricted diet, and regulation of activities. The Veteran is also in receipt of special monthly compensation for loss of use of a creative organ for associated erectile dysfunction. His minimal background diabetic retinopathy is considered a noncompensable complication and therefore part of the diabetic process under DC 7913, Note (1). He testified at his hearing that "[b]ecause of so much insulin, I'm tired all the time." Insulin use is explicitly contemplated by the schedule. As discussed in the prior section, given his unique work history and the fact that "regulation of activities" is defined as avoidance of strenuous occupational activities, the schedule also contemplates DM II's effect on his ability to secure and maintain substantially gainful employment. Indeed, that effect is compensated by the TDIU granted herein.

These schedular criteria are therefore broad enough to encompass the Veteran's DM II disability level and symptomatology during the period on appeal. Neither the Veteran nor the record indicates additional symptoms of DM II during this period that are not contemplated by the rating schedule.

As to collective impact, from March 17, 2005 to November 9, 2010, service connection was in effect for two disabilities: DM II and PTSD with recurrent major depressive disorder and alcohol abuse in full remission (hereinafter psychiatric disability). During this period, the Veteran's psychiatric disability was rated 30 percent disabling, defined by 38 C.F.R. § 4.130 as:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The Veteran has not identified, and the record does not indicate, any additional symptoms or disability resulting from the collective impact of his DM II and psychiatric disability that are inadequately represented by the schedular criteria. Taken together, the schedular criteria for these two disabilities encompass occupational, physical, functional, and social impairment at levels commensurate with the Veteran's complete disability picture.

The Board finds that the available schedular evaluations for DM II are adequate and the first element of Thun is not met on an individual or collective basis. It is not necessary to address the remaining Thun elements. See generally Doucette v. Shulkin, 28 Vet. App. 366, 370 (2017) ("Although the first and second Thun elements are interrelated, they 'involve separate and distinct analyses,' and '[i]f either element is not met, then referral for extraschedular consideration is not appropriate'") (quoting Yancy v. McDonald, 24 Vet. App. 484, 494 (2016)).








	(CONTINUED ON NEXT PAGE)

ORDER

Effective March 17, 2005, entitlement to an extraschedular TDIU is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an extraschedular rating for DM II prior to February 4, 2010 is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


